DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The reply filed on 11/18/2021 cancelled claims 1-5, 7, 14 and 15, and amended claims 6, 8-13, and 16-21. Claims 6, 8-13, and 16-21, are currently pending herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard M. Cohn (Applicant’s representative) on 12/01/2021.
The application has been amended as follows: 
In the Claims:
Cancel Claims 13 and 18.
Replace Claim 6, line 1, with the following:
A tool tray for placing on a floor and on a tire, comprising:
Replace Claim 6, line 3, with the following:
second side panels forming an open top enclosure for receiving and storing tools;
Replace Claim 16, line 1, with the following:
A tool tray for placing on a floor and on a tire, comprising:

bottom facing walls of the rectangular supports are spaced from the floor
Replace Claim 19, line 1, with the following:
The tool tray of claim 17 wherein the bottom facing wall of each
Allowable Subject Matter
Claims 6, 8-12, 16, 17, and 19-21, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A tool tray for placing on a floor and on a tire, comprising: top and bottom facing surfaces surrounded by front and rear panels and first and second side panels forming an open top enclosure for receiving and storing tools; a plurality of rectangular supports projecting downward from the bottom facing surface to support the tool tray on the tire, a plurality of swivel caster wheels mounted to the bottom facing surface whereby the tool tray can freely move on the floor; the plurality of swivel caster wheels each include a wheel which extends below each of the plurality of rectangular supports whereby the tool tray can freely move on the floor; each of the plurality of rectangular supports has a front facing wall, a rear facing wall, an inner facing wall, an outer facing wall and a bottom facing wall; and wherein the bottom facing wall of each of the plurality of rectangular supports has a triangular shape which interfaces with a sloping triangular shaped surface that slopes downward at an angle with respect to the bottom facing wall of the rectangular supports
The prior art discloses similar examples of tool trays for vehicle tires (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 6 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618